Title: John H. Cocke to Thomas Jefferson, 11 October 1819
From: Cocke, John Hartwell
To: Jefferson, Thomas


					
						Dear sir,
						
							Bremo
							Octo: 11. 1819
						
					
					 I return you herein the letter to Dr Cooper with my signature. According to my understanding of the decision of the board of visitors it contains the fullest expression of their wishes.—
					I am sorry to hear of your indisposition since I left Monticello—Accept the Assurance of my high respect & friendly regard
					
						
							John H. Cocke
						
					
				